Citation Nr: 1601459	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  08-26 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for gastritis.

3. Entitlement to service connection for left knee or lower leg disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to June 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the New Orleans, Louisiana Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a January 2005 rating decision, the RO denied service connection for headaches, sinusitis, bilateral hearing loss, hypertension, gastritis, and left knee disability. 

In February 2007, the Veteran had a hearing before a rating specialist at the RO. A transcript of that hearing is of record.

In a December 2007 rating decision, the RO granted service connection for a scar of the left leg. The Veteran continued his appeal with regard to the left knee and leg, seeking service connection for disability in addition to the scar.

In a June 2013 rating decision, the RO granted service connection for right ear hearing loss and denied service connection for left ear hearing loss.

In June 2014, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In a September 2014 decision, the Board denied service connection for left ear hearing loss. That decision resolved the appeal as to that issue. Also in September 2014, the Board remanded to the RO, for the development of additional evidence, the issues of service connection for headaches, sinusitis, hypertension, gastritis, and left knee or lower leg disability.

In a February 2015 rating decision, the RO granted service connection for headaches and sinusitis. That decision resolved the appeals as to those issues. In the February 2015 rating decision, the RO also granted service connection for left knee trauma. In October 2015, the Veteran contended, through his representative, that the grant of service connection for left knee trauma did not fully resolve the appeal for service connection for left knee or lower leg disability. He asserted that medical evidence also showed an additional, separate left lower extremity disorder, described as left peroneal mononeuropathy.

With respect to the issues that the Board is deciding at this time, the Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of those issues. See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not currently have gastritis or other disorder of the stomach or duodenum.

2. The Veteran's diverticulosis was identified many years after service, and has not been related to service or to his PTSD or other service-connected disorders.

3. Injury and infection of the left knee and lower leg during service resulted in current left peroneal neuropathy.



CONCLUSIONS OF LAW

1. Gastritis, other stomach disorder, duodenal disorder, and diverticulosis were not incurred or aggravated in service, and are not proximately due to, the result of, or aggravated by any service-connected disorder. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2. Left peroneal neuropathy was incurred as a result of left knee and lower leg injury and infection in service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA satisfied the duty to notify provisions in letters issued in September 2004, February 2008, August 2008, September 2009, March 2010, July 2010, May 2011, and April 2012. In those letters, VA advised the Veteran what information was needed to substantiate a claim for service connection, including on direct and secondary bases. VA also advised the Veteran how VA assigns disability ratings and effective dates.

In the June 2014 Board videoconference hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing. The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing notice during the Veteran's hearings constitutes harmless error.

In the September 2014 remand, the Board directed that the Veteran receive additional VA medical examinations with file review and opinions. Such examinations were performed in October 2014. The Board is satisfied that there has been substantial compliance with the remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claims file contains service medical records, post-service medical records, reports of VA medical examinations, and transcripts of the February 2007 RO hearing and the June 2014 Board videoconference hearing. The Veteran has had VA examinations that provided adequate information about the claims that the Board is adjudicating at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Gastritis

The Veteran reports that he began to have stomach discomfort during service. After service, he states, stomach discomfort recurred and became progressively more frequent and severe. He contends that these problems may be related to his service-connected anxiety and PTSD. He also has noted that during service he and others in his unit drank nonpotable water and some became sick.

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including gastric or duodenal peptic ulcers, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). The Veteran has not been found to have a gastric or duodenal peptic ulcer, so there is no basis to presume service connection for ulcer disease.

Service connection may also be granted, on a secondary basis, for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service treatment records do not reflect any stomach or intestinal complaints or disorders during service, including at separation from service. At service separation, he specifically denied ever having or having then frequent indigestion and "stomach, liver or intestinal trouble."  Thus, the service treatment records show that the Veteran denied any gastrointestinal symptoms during service.  The claims file contain records of post-service private and VA medical treatment of the Veteran from 1979 forward. Treatment notes from 1998 forward reflect intermittent reports of abdominal pain. On imaging in 1998, his gall bladder was normal. In February 2002, CT scan of the abdomen showed that an area of the colon had an abnormal appearance consistent with inflammatory process such as diverticulitis. Colonoscopy performed in March 2002 showed several sigmoid diverticula. No polyps were seen at that time. Records from 2005 forward reflect a diagnosis of diabetes. In March 2009, CT scan of the abdomen showed several colonic diverticula.

In August 2004, the Veteran submitted a claim for service connection for disorders including gastritis. He indicated that chronic gastritis began during service, in 1967. In a March 2005 statement, he reported having had a nervous stomach since service. He stated that the problem had become chronic. He indicated that he treated the problem with over the counter medications. He related that he had not received a diagnosis for the problem. He suggested that the stomach problems might be part of his anxiety problems.

In the February 2007 RO hearing, the Veteran reported that during service, he saw a lot of food spoilage, particularly spoiled oranges. He stated that, after that, he could not eat oranges or some other foods on an empty stomach without getting severe stomach pain. He related having present stomach discomfort.

In an April 2009 statement, the Veteran asserted, through his representative, that he had PTSD, anxiety, depression, headaches, and gastritis as a result of stress during his service in Vietnam.

In the June 2014 Board hearing, the Veteran related an incident during service in Vietnam when his unit was provided nonpotable water instead of potable water. He stated that many in his unit became sick. He indicated that he developed stomach problems later. He noted that after service, by around 2002, he was found to have diverticulosis. He indicated that he also had been found to have colon polyps. He reported that ever since service he had experienced stomach problems which are aggravated by eating certain foods.

On VA examination in October 2014, the Veteran did not report any present stomach symptoms, nor any current treatment for any issue affecting the stomach or duodenum. The examiner noted that he had diverticulosis and colon polyps, but no known stomach diagnosis or pathology. As the Veteran had no current stomach symptoms, pathology, or treatment, the examiner concluded, there was no stomach disorder caused by any of his exposures or by his PTSD.

No records from during or soon after service reflect any stomach symptoms. In fact, he specifically denied stomach symptoms when he was being separated from service, which is contrary to what he has stated and written during the appeal period.  Records from 1998 forward show the Veteran's reports of abdominal discomfort. From 2004 forward, he stated that he began to experience stomach sensitivity and discomfort during or soon after service. The 2014 examination indicated, however, that he did not have gastritis or other disorder of the stomach or duodenum. In the absence of current gastritis or other current stomach or duodenum disorder, the claim for service connection for such disorders is denied. His diverticulosis was first found after 2000, many years after his service. In the absence of medical finding or opinion relating the diverticulosis to service or to PTSD or other service-connected disorder, the preponderance of the evidence is against any such relationship.

Left Knee or Lower Leg Disability

The Veteran has reported that during service his left knee was lacerated by barbed wire, and the laceration became infected. Service records show treatment in 1968 for an infected left leg. Treatment included incision and drainage of a pustule on that leg. In a December 2007 rating decision, the RO established service connection for a scar on the left leg.

The Veteran has continued to seek service connection for additional disability of the left knee and leg, including neurological disability. While that issue was pending, the RO, in a December 2009 rating decision, granted service connection for diabetes-related peripheral neuropathy in each of his lower and upper extremities. The Veteran contends that the left leg injury in service produced left leg neurological disability that is separate from the diabetes-related peripheral neuropathy in the extremities.

In private treatment in July 2014, the Veteran reported that, ever since the left leg injury and infection during service, he had experienced numbness and tingling in an area of the lower leg. The treating physician indicated that the area was the peroneal nerve distribution. Nerve conduction studies showed evidence of chronic left peroneal mononeuropathy.

In the September 2014 remand, the Board instructed the RO to provide a new VA examination and opinion as to whether there was separate neurological disability of the left knee or leg residual to the leg injury and infection treated in service.

In an October 2014 examination, the examiner found decreased sensation in the both of the Veteran's lower extremities. In the left lower extremity, the decrease in sensation was greater than, and affected an additional area, compared to the decrease in sensation in the right lower extremity. Based on those findings, the examiner provided the opinion that it is at least as likely as not that left peroneal neuropathy is residual to the left leg injury and infection treated during service.

In a February 2015 rating decision, the RO granted service connection for left knee trauma. The RO assigned a 10 percent disability rating based on painful motion of the knee.

In an informal hearing presentation submitted in October 2015, the Veteran's representative contended that the October 2014 VA examination findings suggested that the Veteran's left peroneal mononeuropathy was separate from his diabetic peripheral neuropathy.

The physician who performed the October 2014 VA examination found at least equivocal likelihood that current left peroneal neuropathy is separate from the diabetic neuropathy, and is a residual of the left leg injury and infection in service. The Board agrees and therefore grants service connection for the left peroneal neuropathy.


ORDER

Entitlement to service connection for gastritis is denied.

Entitlement to service connection for peroneal neuropathy of the left lower leg is granted.


REMAND

The Veteran contends that his current hypertension was caused or aggravated by his service-connected PTSD and/or his service-connected diabetes. The Board is remanding that secondary service connection claim for additional medical review and opinion. In an October 2014 VA examination, the examiner stated the opinion, "There is no conclusive evidence in the literature that PTSD causes or aggravates hypertension." In an October 2015 appellate brief, the Veteran's representative asserted that there is medical literature that links hypertension to PTSD. She cited a medical evidence review by a VA physician in the VA Environmental Epidemiology Service: "Post-traumatic Stress Disorder and Cardiovascular Disease," Steven S. Coughlin, Open Cardiovasc. Med. J. 2011; 5: 164-170, http://www.ncbi.nlm.nih.gov/pmc/articles/PMC3141329/. In that article, the author reported on studies that indicated that persons with PTSD may have an increased risk for hypertension and cardiovascular disease.

Under VA's standard of review, at 38 U.S.C.A. § 5107, approximately balanced evidence is resolved in the claimant's favor. The 2014 examiner's opinion was based on a lack of conclusive evidence, and thus required a greater proportion of favorable evidence than is required under VA's equipoise standard of review. The Board is remanding the issue for a new medical file review, with consideration of the article cited by the representative, consideration of the history of the Veteran's PTSD and hypertension, and opinion as to whether it is at least as likely as not that his PTSD has proximately caused or aggravated his hypertension.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to a VA physician for review, to address the question of the likelihood that his PTSD has caused or aggravated his hypertension. Ask the reviewer, in reviewing the file, to consider the history of his PTSD and his hypertension. Ask the reviewer also to review the journal article "Post-traumatic Stress Disorder and Cardiovascular Disease," Steven S. Coughlin, Open Cardiovasc. Med. J. 2011; 5: 164-170, online at: http://www.ncbi.nlm.nih.gov/pmc/articles/PMC3141329/. Ask the reviewer to provide opinion as to whether it is at least as likely as not that his PTSD has caused or aggravated his hypertension. Ask the reviewer to explain the conclusions reached.

2. Thereafter, review the expanded record and reconsider the remanded claims. If any of those claims remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


